ACCEPTED
                                                                                                  12-14-00323-CV
                                                                                     TWELFTH COURT OF APPEALS
                                                                                                   TYLER, TEXAS
                                                                                             7/23/2015 1:19:21 PM
                                                                                                    CATHY LUSK
                                                                                                           CLERK

                                  NO. 12-14-00323-CV

                               IN THE                 FILED IN
                                               12th COURT OF APPEALS
                      TWELFTH COURT OF APPEALS      TYLER, TEXAS
                                               7/23/2015 1:19:21 PM
                            TYLER, TEXAS
                                                                            CATHY S. LUSK
___________________________________________________________________
                                                         Clerk

DAVID TUBB, ET AL.                                                      APPELLANTS

V.

ASPECT INTERNATIONAL, INC., ET AL.                 APPELLEES
__________________________________________________________________

          UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO
                       FILE BRIEF OF APPELLEES

       Appellees, Aspect International, Inc. and James Michael Sterling, request a thirty (30)

day extension of the deadline for filing their brief, pursuant to Tex. R. App. P. 10.

       1.     August 7, 2015, is the current deadline for filing Appellees’ brief.

       2.     A thirty (30) day extension is requested.

       3.     The following facts are relied on to reasonably explain the need for an

extension. Keith Dollahite (the “attorney”) has not had adequate time to review the record,

research the law, and prepare a brief.

July 15              The attorney received notice that Appellees’ brief was due on August
                     7, 2015.

July 16              The attorney attended an out-of-state meeting.

July 17              The attorney attended an out-of-state meeting.

July 18              Saturday.

                                              1
July 19              Sunday. The attorney reviewed a contract and lease agreement for a
                     potential new transaction; and reviewed incoming correspondence and
                     pleadings from the prior few days.

July 20              The attorney prepared the Appellees’ brief in Morrison Supply Co.,
                     Inc., et al. v. Hilburn, et al., No. 12-15-00141-CV, in the 12 th Court of
                     Appeals, Tyler, Texas.

July 21              The attorney prepared the Appellees’ brief in Morrison Supply Co.,
                     Inc., et al. v. Hilburn, et al., No. 12-15-00141-CV, in the 12 th Court of
                     Appeals, Tyler, Texas.

July 22              The attorney prepared the Appellees’ brief in Morrison Supply Co.,
                     Inc., et al. v. Hilburn, et al., No. 12-15-00141-CV, in the 12 th Court of
                     Appeals, Tyler, Texas.

July 23              The attorney prepared the Appellees’ brief in Morrison Supply Co.,
                     Inc., et al. v. Hilburn, et al., No. 12-15-00141-CV, in the 12 th Court of
                     Appeals, Tyler, Texas.

July 24-
August 2             The attorney is scheduled for a pre-planned, out-of-state family
                     vacation.

       4.     The attorney plans to complete the Appellees’ brief within the thirty (30) days

of the current deadline, or September 8, 2015.

       5.     This is Appellees’ second request for an extension of this deadline.

       WHEREFORE, Appellees, Aspect International, Inc. and James Michael Sterling,

request the Court to grant this motion.




                                              2
                                        Respectfully submitted,

                                        M. KEITH DOLLAHITE, P.C.
                                        5457 Donnybrook Avenue
                                        Tyler, Texas 75703
                                        (903) 581-2110
                                        (903) 581-2113 (Facsimile)

                                              /s/ Keith Dollahite
                                        By:______________________________________
                                              M. Keith Dollahite
                                              State Bar No. 05958550




                        CERTIFICATE OF CONFERENCE

       Before filing this motion, Greg Smith, the attorney for Appellants, was contacted
about this motion, and he indicated he does not oppose this motion.

                                              /s/ Keith Dollahite
                                        ________________________________________




                                           3